United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1786
                                   ___________

Michael Hasty,                          *
                                        *
                    Appellant,          *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
City of Gladstone, Missouri;            *
William P. Adamo, Director of           *
Public Safety, individually and as      *
the Director of Public Safety;          *
Steven L. Clark, Captain Law            *
Enforcement Bureau,                     *
                                        *
                     Appellees.         *
                                   ___________

                             Submitted: January 12, 2001

                                  Filed: April 11, 2001
                                   ___________

Before LOKEN and HEANEY, Circuit Judges, and BATAILLON,1 District Judge.
                            ___________

HEANEY, Circuit Judge.




      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska, sitting by designation.
       Michael Hasty brought an action under 42 U.S.C. § 1983, alleging that the
defendants -- the City of Gladstone Missouri (the City); William P. Ademo, Director
of Public Safety for the City (Director Ademo); and Steven L. Clark, Captain of the
City 's Law Enforcement Bureau (Captain Clark) -- took adverse employment action
against him for exercising his First Amendment right to free speech. The district court2
determined that Hasty's speech did not involve a matter of public concern, and thus
granted summary judgment in favor of the defendants. We affirm.

                                 I. BACKGROUND

       We briefly recite the undisputed facts. Hasty was a Sergeant in the City's Public
Safety Department. Captain Clark was in charge of the City's Law Enforcement
Bureau. On August 5 and 6, 1996, Hasty and Clark went on a trip to a military base
to view surplus items that might be of use to the City. Hasty drove an unmarked
vehicle during the trip. While Hasty drove, Clark drank beer and vodka. At dinner that
night, both Hasty and Clark consumed alcohol. The next day, Clark again drank vodka
during the return trip.

       Approximately two months later, Hasty had a discussion with Diane Wright, the
City's Personnel Director, about his working relationships with other members of the
Department. In response to Wright's statement that Clark had once had a drinking
problem but was now sober, Hasty described Clark's drinking during the trip to the
military base. Wright stated that she would have to make a report of the incident to
Director Adamo. Adamo then ordered Hasty to write a report describing what had
happened on the trip. Hasty brought this action, alleging that he was subsequently
demoted in retaliation for his discussion and report of the incident. In his deposition
testimony, Hasty stated that he "wasn't thinking" when he mentioned the incident to


      2
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                          -2-
Wright, and that he tried to "to back away from the subject. " (Jt. App. 75). Hasty also
admitted that the topic simply came up in conversation and that he was not making a
report as a concerned citizen.

                                    II. ANALYSIS

      We review the district court's grant of summary judgment de novo. See
Mumford v. Godfried, 52 F.3d 756, 759 (8th Cir. 1995). Summary judgment is
properly granted when the evidence shows that "there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law."
Fed. R. Civ. P. 56(c).

       A public employee alleging a violation of the right to free speech must establish
that the speech involves a matter of public concern. See Connick v. Myers, 461 U.S.
138, 143 (1983). If the speech does involve a matter of public concern, we next apply
the test set forth in Pickering v. Board of Educ., 391 U.S. 563, 568 (1968), balancing
the public employee's right to free speech with the employer's interest in efficiently
providing public services. In the present case we focus on the first inquiry, that is,
whether Hasty's remarks regarding the trip and Captain Clark's drinking involved a
matter public concern. After a careful analysis, we hold that they do not.

       As we have previously stated, whether a matter is of public concern depends on
whether it involves only the personal interest of an employee or is of political or social
interest to the community. See Kincade v. City of Blue Springs, 64 F.3d 389, 396 (8th
Cir. 1995); Cox v. Dardanelle Pub. Sch. Dist., 790 F.2d 668, 672 (8th Cir. 1986). Such
a determination depends on the content, form, and context of the speech. See Connick,
461 U.S. at 147-148.

      Applying this analysis, we cannot say that Hasty's remarks touched on a matter
of public concern. Hasty admitted that his comments to Wright were blurted out, and

                                           -3-
that he did not intend to make an official report. When the conversation progressed
further, Hasty backed away from his statements and emphasized that Captain Clark did
not put anyone in danger. Perhaps most telling, Hasty himself testified in a deposition
that he did not make the remarks as a concerned citizen. See Buazard v. Meridith, 172
F.3d 546, 548 (requiring employee to speak as concerned citizen to obtain First
Amendment protections for speech). Further, the report made to Adamo was purely
job-related, as it was ordered by Hasty's superiors. See id. at 548-49. Finally, that
Hasty's comments and report were wholly internal to the Department suggests that they
were not a matter of public concern. Hasty did not communicate to identify a danger
to the public; his remarks were offhand, and made as part of a casual conversation.

      Accordingly, we affirm the district court's grant of summary judgment to the
defendants.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-